UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) Pennsylvania (98.9%) Allegheny County PA GO VRDO 0.200% 9/7/12 LOC 32,290 32,290 Allegheny County PA GO VRDO 0.200% 9/7/12 LOC 14,455 14,455 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.180% 9/4/12 89,820 89,820 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.170% 9/7/12 LOC 2,700 2,700 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.170% 9/7/12 LOC 7,000 7,000 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.180% 9/7/12 68,595 68,595 Allegheny County PA Industrial Development Authority Health Care Revenue (Vincentian Collaborative System) VRDO 0.170% 9/7/12 LOC 7,725 7,725 Beaver County PA Industrial Development Authority Pollution Control Revenue (Metropolitan Edison Co. Project) VRDO 0.180% 9/7/12 LOC 10,000 10,000 Beaver County PA Industrial Development Authority Revenue (FirstEnergy Generation Project) VRDO 0.170% 9/4/12 LOC 29,910 29,910 Berks County PA Industrial Development Authority Revenue (Kutztown University) VRDO 0.170% 9/7/12 LOC 13,395 13,395 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.170% 9/7/12 LOC 97,195 97,195 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.170% 9/7/12 LOC 8,805 8,805 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.240% 9/7/12 9,750 9,750 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.240% 9/7/12 3,750 3,750 1 Bethlehem PA Area School District GO TOB VRDO 0.170% 9/7/12 LOC 8,985 8,985 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.150% 9/7/12 LOC 28,050 28,050 Bucks County PA Industrial Development Authority Revenue (Pennswood Village Project) VRDO 0.280% 9/7/12 LOC 8,320 8,320 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.170% 9/7/12 LOC 6,000 6,000 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.170% 9/7/12 LOC 5,045 5,045 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.170% 9/7/12 LOC 15,995 15,995 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.150% 9/7/12 LOC 36,485 36,485 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.220% 9/7/12 (13) 15,935 15,935 Cumberland County PA Municipal Authority Retirement Community Revenue (Wesley Affiliated Services, Inc. Obligated Group) 7.125% 1/1/13 (Prere.) 1,500 1,549 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.170% 9/7/12 LOC 10,410 10,410 Delaware County PA Authority Revenue (Haverford College) VRDO 0.160% 9/7/12 29,545 29,545 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.200% 9/4/12 28,200 28,200 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 9/7/12 8,330 8,330 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 9/7/12 3,200 3,200 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 9/7/12 8,595 8,595 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 9/7/12 30,000 30,000 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 9/7/12 4,235 4,235 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.220% 9/7/12 (13) 2,515 2,515 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 9/7/12 1,000 1,000 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 9/7/12 18,350 18,350 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 9/7/12 9,820 9,820 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 9/7/12 1,235 1,235 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 9/7/12 1,800 1,800 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 9/7/12 7,955 7,955 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 9/7/12 17,500 17,500 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 9/7/12 14,600 14,600 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 9/7/12 4,700 4,700 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 9/7/12 LOC 34,880 34,880 Dover PA Area School District GO 5.375% 4/1/13 (Prere.) 1,000 1,030 1 Downingtown PA Area School District GO TOB VRDO 0.170% 9/7/12 8,200 8,200 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 9,600 9,600 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 6,900 6,900 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 15,000 15,000 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 8,000 8,000 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 5,300 5,300 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 3,700 3,700 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 1,100 1,100 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 4,800 4,800 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 4,485 4,485 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 14,600 14,600 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/12 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.180% 9/7/12 LOC 81,600 81,600 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.160% 9/4/12 5,980 5,980 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.180% 9/4/12 9,200 9,200 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.180% 9/7/12 5,650 5,650 Haverford Township PA School District GO VRDO 0.180% 9/7/12 LOC 5,000 5,000 1 Hempfield PA School District GO TOB VRDO 0.170% 9/7/12 LOC 5,000 5,000 Lehigh County PA General Purpose Revenue Authority Revenue Bonds (Saint Luke's Bethlehem) 5.375% 8/15/13 (Prere.) 1,000 1,049 Lower Merion PA School District GO 5.000% 5/15/13 (Prere.) 5,000 5,168 Lower Merion PA School District GO VRDO 0.150% 9/7/12 LOC 10,885 10,885 Lower Merion PA School District GO VRDO 0.150% 9/7/12 LOC 6,000 6,000 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.230% 9/7/12 (13) 5,000 5,000 1 Manheim Township PA School District GO TOB VRDO 0.170% 9/7/12 LOC 5,635 5,635 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.170% 9/7/12 LOC 6,150 6,150 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.170% 9/7/12 LOC 2,615 2,615 Montgomery County PA TRAN 1.500% 12/31/12 25,000 25,112 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.200% 9/7/12 LOC 53,480 53,480 North Pocono PA School District GO 5.000% 3/15/13 (Prere.) 10,000 10,255 1 Northampton County PA General Purpose Authority University Revenue (Lafayette College) TOB VRDO 0.170% 9/7/12 17,585 17,585 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.170% 9/7/12 LOC 21,360 21,360 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.160% 9/7/12 4,100 4,100 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.170% 9/7/12 11,500 11,500 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.290% 9/7/12 LOC 25,000 25,000 1 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) TOB VRDO 0.170% 9/7/12 LOC 9,995 9,995 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.150% 9/7/12 LOC 44,500 44,500 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.200% 9/7/12 LOC 5,000 5,000 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.180% 9/7/12 (13) 9,900 9,900 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.220% 9/7/12 7,495 7,495 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Waste Management) TOB VRDO 0.170% 9/7/12 9,995 9,995 Pennsylvania GO 5.000% 9/1/12 7,130 7,130 Pennsylvania GO 5.000% 10/1/12 500 502 Pennsylvania GO 2.000% 11/15/12 20,760 20,835 Pennsylvania GO 5.000% 1/1/13 (Prere.) 5,000 5,080 Pennsylvania GO 5.000% 1/1/13 (Prere.) 2,325 2,361 Pennsylvania GO 5.000% 1/1/13 (Prere.) 1,425 1,448 Pennsylvania GO 5.000% 1/1/13 (Prere.) 20,000 20,319 Pennsylvania GO 5.000% 1/1/13 1,085 1,102 Pennsylvania GO 5.500% 1/1/13 7,020 7,141 Pennsylvania GO 5.250% 2/1/13 2,500 2,553 Pennsylvania GO 5.500% 2/1/13 1,100 1,124 Pennsylvania GO 5.000% 2/15/13 13,125 13,411 Pennsylvania GO 5.000% 4/15/13 4,850 4,995 Pennsylvania GO 5.000% 5/1/13 12,740 13,148 Pennsylvania GO 5.500% 6/1/13 1,225 1,274 Pennsylvania GO 3.000% 7/1/13 5,600 5,731 Pennsylvania GO 5.000% 8/1/13 4,000 4,175 1 Pennsylvania GO TOB VRDO 0.190% 9/4/12 20,950 20,950 1 Pennsylvania GO TOB VRDO 0.170% 9/7/12 11,465 11,465 1 Pennsylvania GO TOB VRDO 0.170% 9/7/12 5,000 5,000 1 Pennsylvania GO TOB VRDO 0.170% 9/7/12 19,515 19,515 1 Pennsylvania GO TOB VRDO 0.180% 9/7/12 2,200 2,200 1 Pennsylvania GO TOB VRDO 0.180% 9/7/12 7,000 7,000 1 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) TOB VRDO 0.170% 9/7/12 LOC 16,370 16,370 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.210% 9/4/12 LOC 3,305 3,305 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.170% 9/7/12 LOC 5,755 5,755 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) VRDO 0.170% 9/7/12 LOC 45,825 45,825 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) VRDO 0.160% 9/7/12 LOC 14,000 14,000 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 1/1/13 (Prere.) 3,390 3,444 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.180% 9/7/12 LOC 14,800 14,800 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.170% 9/7/12 5,000 5,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.160% 9/7/12 85,855 85,855 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.230% 9/7/12 4,855 4,855 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.180% 9/7/12 26,040 26,040 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.180% 9/7/12 9,030 9,030 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.190% 9/7/12 22,715 22,715 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.190% 9/7/12 21,785 21,785 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.190% 9/7/12 16,000 16,000 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.180% 9/7/12 5,050 5,050 Pennsylvania State University Revenue PUT 0.220% 6/1/13 40,000 40,000 1 Pennsylvania State University Revenue TOB VRDO 0.180% 9/7/12 4,395 4,395 1 Pennsylvania State University Revenue TOB VRDO 0.180% 9/7/12 5,500 5,500 1 Pennsylvania State University Revenue TOB VRDO 0.250% 9/7/12 LOC 25,750 25,750 2 Pennsylvania Turnpike Commission Revenue 0.220% 12/1/12 8,725 8,725 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.170% 9/7/12 LOC 15,000 15,000 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.170% 9/7/12 LOC 5,205 5,205 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.170% 9/7/12 LOC 9,920 9,920 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.190% 9/7/12 12,615 12,615 Philadelphia PA Airport Revenue VRDO 0.170% 9/7/12 LOC 17,250 17,250 Philadelphia PA Airport Revenue VRDO 0.170% 9/7/12 LOC 9,500 9,500 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.230% 9/7/12 LOC 3,400 3,400 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.150% 9/7/12 9,200 9,200 Philadelphia PA Gas Works Revenue VRDO 0.150% 9/7/12 LOC 40,300 40,300 Philadelphia PA Gas Works Revenue VRDO 0.150% 9/7/12 LOC 17,420 17,420 Philadelphia PA Gas Works Revenue VRDO 0.170% 9/7/12 LOC 6,200 6,200 Philadelphia PA GO VRDO 0.150% 9/7/12 LOC 24,575 24,575 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.180% 9/7/12 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 9/4/12 8,100 8,100 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 9/4/12 1,860 1,860 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 9/4/12 3,450 3,450 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.170% 9/7/12 LOC 16,000 16,000 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.170% 9/7/12 LOC 53,075 53,075 Philadelphia PA Industrial Development Authority Revenue (William Penn Charter School) VRDO 0.170% 9/7/12 LOC 4,600 4,600 Philadelphia PA School District GO VRDO 0.150% 9/7/12 LOC 5,205 5,205 Philadelphia PA School District GO VRDO 0.150% 9/7/12 LOC 32,525 32,525 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.170% 9/7/12 LOC 6,855 6,855 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.180% 9/7/12 (13) 45,210 45,210 Philadelphia PA Water & Waste Water Revenue VRDO 0.150% 9/7/12 LOC 17,585 17,585 Ridley PA School District GO VRDO 0.180% 9/7/12 LOC 9,770 9,770 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.180% 9/7/12 LOC 26,970 26,970 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.180% 9/7/12 9,970 9,970 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.240% 9/7/12 24,200 24,200 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.160% 9/7/12 18,130 18,130 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation BAN 1.250% 12/12/12 70,065 70,267 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.160% 9/7/12 4,500 4,500 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 7/2/13 20,000 20,298 University of Pittsburgh PA Revenue CP 0.180% 9/5/12 17,670 17,670 University of Pittsburgh PA Revenue CP 0.180% 9/7/12 25,000 25,000 University of Pittsburgh PA Revenue CP 0.170% 10/1/12 20,000 20,000 University of Pittsburgh PA Revenue CP 0.180% 11/5/12 8,950 8,950 1 University of Pittsburgh PA Revenue TOB VRDO 0.170% 9/7/12 5,395 5,395 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.170% 9/7/12 LOC 8,235 8,235 Westmoreland County PA Industrial Development Authority Revenue (White Consolidated Industries, Inc. Project) PUT 0.275% 12/1/12 LOC 6,940 6,940 Wilkes-Barre PA Finance Authority College Revenue (King's College Project) VRDO 0.170% 9/7/12 LOC 6,635 6,635 Wilson PA School District GO 1.250% 5/15/13 3,705 3,730 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.270% 9/7/12 LOC 3,360 3,360 Puerto Rico (1.2%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.170% 9/7/12 20,934 20,934 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.170% 9/7/12 8,250 8,250 Total Tax-Exempt Municipal Bonds (Cost $2,506,625) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $649,909,000, representing 26.0% of net assets. 2 Adjustable-rate security. Pennsylvania Tax-Exempt Money Market Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Pennsylvania Tax-Exempt Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
